Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 1 of 20




     Exhibit 2
 Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 2 of 20




                    UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ARIZONA

                         _________________


Debra Jean Milke,             )
                              )      No.   CV-15-462-PHX-ROS
         Plaintiff,           )
                              )
         vs.                  )            Phoenix, Arizona
                              )            October 19, 2018
City of Phoenix, et al.,      )            1:31 p.m.
                              )
         Defendants.          )
_____________________________ )




        BEFORE:     THE HONORABLE ROSLYN R. SILVER, JUDGE



              REPORTER'S TRANSCRIPT OF PROCEEDINGS


                         STATUS CONFERENCE




Official Court Reporter:
Candy L. Potter, RMR, CRR
Sandra Day O'Connor U.S. Courthouse, Suite 312
401 West Washington Street, Spc 36
Phoenix, Arizona 85003-2151
(602) 322-7246

Proceedings Reported by Stenographic Court Reporter
Transcript Prepared by Computer-Aided Transcription
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 3 of 20
                                                                             20
                       CV-15-462-PHX-ROS - October 19, 2018


 1               MS. MCCARTHY:      Yes, Your Honor.

 2               THE COURT:   Okay.    You can take that back.

 3               MS. RETTS:   Your Honor, we'd also ask, because it is

 4   our understanding that we're here today exactly on that issue,

 5   that you've issued that ruling on, and it relates also to the                13:57:11


 6   request for production responses.

 7               Two years ago almost now we sent requests for

 8   productions for documents.        That's what the privilege log issue

 9   relates to.    So it's not just Ken Ray, we have asked them to go

10   through the entire file and to identify what is privileged and               13:57:25


11   what isn't related to specific RFPs that we're asking for

12   information on.

13               THE COURT:   So what's the problem, Miss McCarthy?

14               MS. MCCARTHY:      Your Honor, we have, in fact -- so

15   there is this room full of documents.        We have -- hundreds and         13:57:39


16   hundreds of hours have been expended organizing this room,

17   scanning it.

18               THE COURT:   No.     You should have had this done a long

19   time ago.     I'm not going to give you anymore time, otherwise

20   I'm not going to let you continue with this case.                            13:57:51


21               As you know, this is the first time I've heard a

22   request for sanctions.      And this is a discovery dispute.         So I

23   want it in writing.      That's how I resolve these disputes.         I've

24   extended the discovery time until the end of, I believe,

25   November.     This dispute needs to be put to me.                            13:58:15



                        UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 4 of 20
                                                                            21
                      CV-15-462-PHX-ROS - October 19, 2018


 1             And, Miss McCarthy, you need to take that bad news

 2   back to the other lawyers on your team.       And you need to

 3   respond to these requests for production.        I don't care, as I

 4   said, and once again repeating myself, if it fills this entire

 5   courtroom.    It's your obligation.                                         13:58:34


 6             MS. MCCARTHY:    Understood.

 7             THE COURT:   You filed this lawsuit.

 8             And frankly, I'm surprised, in view of the quality of

 9   the lawyers involved in this litigation for you, that that

10   organization didn't occur before the lawsuit was filed.                     13:58:49


11             Anything else?

12             MS. RETTS:   Your Honor, just with respect to

13   scheduling.   I know we had proposed a briefing schedule for

14   moving the deadline for the summary judgment briefing.         But in

15   our view this information is critical to --                                 13:59:01


16             THE COURT:   I know it is.     So we'll push back the

17   summary judgment, of course.     I need another stipulated Rule 16

18   order.   And, of course, we always move everything back.

19             But, of course, as you know, there also has to be an

20   interim conference before any motions are filed.         And usually        13:59:20


21   they're filed by the defense.      And the interim conference is

22   ordinarily -- we're just projecting right now -- a couple of

23   weeks after the close of all discovery.

24             And one week prior to that you're to file with me a

25   very simple notice telling me whether the case is going to                  13:59:43



                       UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 5 of 20
                                                                           22
                       CV-15-462-PHX-ROS - October 19, 2018


 1   settle.    And I understand from the outset this case will never

 2   settle, so fine.    But you try to work on it.

 3               If you can't settle it, then you tell me whether or

 4   not you agree or disagree that dispositive motions can be

 5   filed.                                                                     14:00:01


 6               Ordinarily, as I said, they're filed -- they're hoped

 7   to be filed by the defense.      This is a very fact intensive

 8   case.     Perhaps there are legal issues.     But you are to confer

 9   and try to persuade each other that there are legal issues, no

10   disputed facts on the legal issues.        And try to persuade             14:00:19


11   Miss McCarthy and the other plaintiff's attorneys.

12               And if you agree it is a legal issue, there's no

13   problem, I will allow a legal issue to be filed.         But if there

14   are disputed issues of fact, don't waste your time and

15   certainly not mine.      Okay.                                             14:00:42


16               MS. RETTS:   Thank you, Your Honor.

17               THE COURT:   All right.   So I'm going to let you work

18   on the date for filing dispositive motions and everything else

19   beyond that to place in the Rule 16 order.

20               And then call my office and let's set an interim               14:00:57


21   conference.    And we will order also the date -- it's usually

22   seven days prior.     And it will be seven days prior to the

23   interim conference your notice addressing both those issues.

24               And you're not used to this, Miss McCarthy.      I'm

25   getting a lot of nods over here because they've been in front              14:01:22



                        UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 6 of 20
                                                                             26
                        CV-15-462-PHX-ROS - October 19, 2018


 1   perhaps even oral argument on it.        Although oral argument on

 2   privilege issues are sometimes worthless.          So they're usually

 3   left to the judge.

 4              Okay.   So that's the -- that is as of the 31st.

 5              Now let me back up now.      And Miss McCarthy, you know,         14:07:16


 6   you are -- you may or may not be in hot water here and your

 7   other lawyers.     But if there have been outstanding requests for

 8   production of documents, you need to get on it now and respond

 9   to those requests for production of documents.            There is no

10   excuse, since this case has been around since 2015, no excuse                14:07:39


11   that we can't produce these documents.

12              If it's a privileged issue, that's different.          But

13   you've got to get them organized, you have to respond by,

14   again, the witching day, the 31st.         Okay?

15              And if there's still a discovery dispute about that,              14:08:03


16   then you all know how to handle discovery disputes.            Right?

17   It's my practice, you put it in writing, no more than two

18   pages.    And I will resolve it.

19              MS. RETTS:    And, Your Honor, just to clarify, so for

20   October 31st, is that the deadline whereby plaintiff needs to                14:08:21


21   produce those materials that they agree there has been an

22   implicit waiver?

23              Because we're going to go back through and do a

24   look --

25              THE COURT:    Yeah.   Implicit -- there's two things.             14:08:32



                         UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 7 of 20
                                                                              27
                       CV-15-462-PHX-ROS - October 19, 2018


 1   Okay.   Implicit waiver is a good -- yes, that.

 2             But the second thing is, she needs to say not only

 3   implicit waiver, but Miss McCarthy -- not she.           Miss McCarthy

 4   and the plaintiff's attorneys needs to say, we now know what is

 5   Mr. Ray's file.    He has now reviewed that file.        He now knows         14:08:57


 6   what the questions are.     He now knows what the answers would be

 7   with respect to those questions.       So that his answers may be, I

 8   don't -- she didn't say this to me.        Because you proposed some

 9   very specific questions.      And that may never have -- those

10   questions may never have been asked by him, or he has no                      14:09:21


11   knowledge of it.    So that's the second aspect.

12             Is that clear?

13             MS. RETTS:    Yes, Your Honor.

14             And one of the issues that we had been looking at is

15   we know that there are two letters that were attached to the                  14:09:34


16   habeas proceedings that were between Mr. Ray and Miss Milke,

17   and there was express waiver for those because they were placed

18   into the public sphere.

19             Now what we have also asked plaintiff to go back

20   through the file and look and see if, as they have agreed                     14:09:49


21   should be disclosed, is there anything else that references

22   Saldate, the interrogation practices or any other Monell

23   questions.

24             So separate and apart from any questions that might be

25   asked of Mr. Ray, they need to do that production because that                14:10:01



                        UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 8 of 20
                                                                          28
                       CV-15-462-PHX-ROS - October 19, 2018


 1   may generate more questions to Mr. Ray.

 2               THE COURT:   Yes.    That's right.

 3               And you've already made that production, you just

 4   haven't gotten a response?

 5               MS. RETTS:   Yes.                                             14:10:11


 6               THE COURT:   And how long ago was that?

 7               MS. RETTS:   We made the initial request in 2016 of

 8   November.     And a privilege log was produced to us for that in

 9   this year, the Summer of this year.        That started the discovery

10   dispute process, the meet and confer in September.         As part of     14:10:23


11   that process, plaintiff agreed to go back and look through

12   Mr. Ray's correspondence.

13               THE COURT:   Okay.   So by the 31st.

14               MS. RETTS:   So we've been waiting for that.

15               THE COURT:   Are there any other issues though on terms       14:10:35


16   of production that are unrelated to the privilege issue?

17               MS. RETTS:   Well, we have asked for production of what

18   was given to Mr. Stuart in --

19               THE COURT:   Yes.

20               MS. RETTS:   -- what he was provided access to.               14:10:46


21               THE COURT:   For his book.

22               MS. RETTS:   Yes.

23               Because that could relate to an express waiver of

24   everything.

25               THE COURT:   Exactly.                                         14:10:52



                        UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 9 of 20
                                                                             29
                         CV-15-462-PHX-ROS - October 19, 2018


 1               So --

 2               MS. RETTS:    So our request would be --

 3               THE COURT:    But what was, I'm sorry, remind me, the

 4   response?

 5               MS. MCCARTHY:    Your Honor, we -- the issue of                  14:11:00


 6   Mr. Stuart has been around since the beginning of the

 7   litigation.    We have conferred with defendants, and we spoke to

 8   Mr. Stuart, as well as Mr. Kimerer who was one of plaintiff's

 9   attorneys and was her criminal attorney.           He is the one who

10   interacted with Mr. Stuart.                                                  14:11:16


11               And Mr. Stuart has told us he did not review any

12   privileged documents when he went through the documents in the

13   file.   So that is what we responded to the defendants' request

14   for production.      We told them it is our information and belief

15   that that's the case.                                                        14:11:31


16               We had a meet and confer call.        We told them that

17   they're free to depose him, they're free to subpoena his file.

18   They never took his deposition.         They didn't subpoena any

19   documents from him.       They're free to call him if they'd like to

20   do that.                                                                     14:11:46


21               But our understanding is that he reviewed filings from

22   the trial transcripts, post-conviction, habeas.            He did not

23   look at any privileged materials.

24               MS. RETTS:    And our response to that would be that the

25   plaintiff's position had been that the documents in this case                14:11:57



                          UNITED STATES DISTRICT COURT
      Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 10 of 20
                                                                              30
                       CV-15-462-PHX-ROS - October 19, 2018


 1   aren't very well organized.       So how do we know, in fact, that

 2   Mr. Stuart didn't review privileged materials?           We don't have

 3   an affidavit from him stating that he didn't.

 4               THE COURT:    Well, can't you take his deposition though

 5   as she's proposed?                                                            14:12:10


 6               MS. RETTS:    Well, I mean, we have --

 7               THE COURT:    He's a third-party witness, you can take

 8   his deposition under Rule 45.

 9               MS. RETTS:    We could, but I think that's an expense we

10   should not have to incur to get a full response.          He is an            14:12:20


11   agent of Miss Milke for writing of this book that relates --

12               THE COURT:    He's not an agent of hers, is he?      Did she

13   authorize him to write this book?

14               MS. RETTS:    That is my understanding, yes.

15               THE COURT:    Is that right?                                      14:12:32


16               MS. MCCARTHY:    I believe she consented to him writing

17   the book.    But he was the author of the book, had the idea for

18   the book.

19               THE COURT:    I'm not sure there's an agency

20   relationship there.                                                           14:12:40


21               But she's given you the answer.      She says that none of

22   it was privileged.       So what else?   Is that not acceptable?

23               MS. RETTS:    Just based upon the representations of how

24   this file is maintained, it's difficult to understand how that

25   can be the case.                                                              14:12:54



                        UNITED STATES DISTRICT COURT
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 11 of 20




     Exhibit 3
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 12 of 20




                                                              L&L00497
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 13 of 20




     Exhibit 4
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 14 of 20




                                                              L&L00690
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 15 of 20




                                                              L&L00691
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 16 of 20




                                                              L&L00692
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 17 of 20




     Exhibit 5
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 18 of 20




                                                              L&L00583
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 19 of 20




     Exhibit 6
Case 2:15-cv-00462-ROS Document 423-8 Filed 03/01/19 Page 20 of 20




                                                        IMHOFF000140
